Citation Nr: 9919461	
Decision Date: 07/16/99    Archive Date: 07/21/99

DOCKET NO.  92-24 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel
INTRODUCTION

The veteran served on active duty from July 1955 to February 
1959 and from October 1990 to April 1991.  He also had 
periods of inactive duty training and active duty for 
training with the Army National Guard in North Carolina.  

This matter initially came to the Board of Veterans' Appeals 
(Board) from a September 1992 decision by the VA RO in 
Winston-Salem, North Carolina that denied the veteran 
entitlement to service connection for hypertension.  In 
September 1994 and March 1996, the Board remanded this case 
to the RO for further development.  A hearing was held before 
the undersigned Member of the Board at the RO in May 1996; 
the case was then again remanded to the RO in September 1996.

FINDING OF FACT

The veteran has not submitted competent evidence to show a 
plausible claim for service connection for hypertension.


CONCLUSION OF LAW

The veteran's claim for service connection for hypertension 
is not well grounded.  38 U.S.C.A. § 5107(a).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Background

The veteran served on active duty from July 1955 to February 
1959 and from October 1990 to April 1991, and had additional 
periods of inactive duty training and active duty for 
training with the North Carolina Army National Guard.

Information in the veteran's claims file indicates that his 
service medical records from his 1955-1959 service were 
destroyed in the July 1973 fire at the National Personnel 
Records Center in St. Louis, Missouri.

Medical records from Carson Keys, M.D. show the veteran was 
seen on April 3, 1987 for joint pains.  It was also noted 
that he had had chest pain for the past few months.  It was 
reported that he had been prescribed Dyazide one year earlier 
for inner ear problems with nausea and vertigo.  He took this 
medication about 2 times a week.  On examination his blood 
pressure was 110/60.  The impressions included chest pain of 
undetermined etiology.  

The veteran was admitted to Ashe Memorial Hospital on April 
8, 1987, for a work-up of his chest pain.  It was noted that 
he had had severe pain the day before and an EKG had shown a 
left anterior hemi-block.  There was no EKG indication of a 
myocardial infarction.  He was discharged on 20 mg of Inderal 
4 times a day.  The discharge summary notes he was to be 
followed at Charlotte Memorial Hospital.  The impressions 
were unstable angina and multifocal premature ventricular 
contractions.

The veteran was admitted to Charlotte Memorial Hospital 
several days later in April 1987 for further cardiac work-up.  
His blood pressure at that time was noted to be 140/85.  In 
an April 1987 letter from the attending physician, John M. 
Fedor, M.D., he reported that a coronary catheterization 
showed normal arteries and that it was suspected that the 
veteran's chest pain syndrome may have been due to 
hypertensive heart disease as well as ventricular ectopy with 
multifocal premature ventricular contractions and may have 
been due to labile hypertension.  It was noted that the 
veteran was to continue with Inderal and Dyazide for 
hypertension control.  The impressions include chest pain 
syndrome, possibly due to hypertensive heart disease and 
stress syndrome, and hypertensive heart disease with labile 
hypertension.  

Outpatient treatment records from Dr. Keys show regular 
monitoring of the veteran's blood pressure following the 
admission to Charlotte Memorial Hospital in April 1987.  In 
May 1987 it was noted that he was more likely to have chest 
pain if he did not take his Inderal.  His blood pressure was 
138/82.  He was advised to reduce stress and his weight and 
to quit smoking.  In July 1987 his blood pressure was 128/70.  
Later in July 1987 he reported he had increased his Inderal 
when he had chest pain 2 days earlier.  His blood pressure 
was 126/80.  In August 1987 it was noted that he had chest 
pain several days earlier and had increased his Inderal.  In 
December 1987, it was noted that he had had left shoulder and 
neck pain.  His blood pressure was 140/90 and 140/94.  
Inderal was increased, and the importance of weight control 
and discontinuing smoking was stressed.  

A July 1988 regularly scheduled examination for the National 
Guard notes that the veteran had a history of an irregular 
heartbeat.  His blood pressure was recorded as 120/80.

Outpatient treatment records from Dr. Keys show the veteran 
was seen regularly from September 1988 to July 1990 for 
conditions including the monitoring of his blood pressure.  
The following blood pressure readings were recorded: 124/96 
in September 1988; 118/76, 124/80, 126/84, 126/80, and 130/80 
in December 1988; 140/80 in February 1989; 146/98 in June 
1989; 170/100 and 136/80 in September 1989; 134/84 in May 
1990; 158/100 in June 1990; and 152/98 in July 1990.  

The veteran was referred for cardiovascular screening by the 
North Carolina National Guard in September 1990.  The 
evaluation report by the Carolina Cardiology Consultants 
noted that he was taking Inderal and that his history was 
positive for hypertension.  A September 1990 report from 
Southeastern Health Services reflected a blood pressure 
reading of 168/96.  During an exercise stress test, his blood 
pressure was recorded at 160/100, 178/100, and 200/110.  
During the recovery stage, his blood pressure readings were 
220/110, 220/100, 180/100, and 150/100.    The assessments 
were negative for ischemia at suboptimal exercise and fair to 
good exercise tolerance.  In October 1990 it was reported 
that that he had passed the screening for the army's fitness 
training program.

Service medical records from the veteran's October 1990-April 
1991 service show he was seen for a blood pressure check in 
October 1990.  It was noted that his blood pressure was 
146/96 and that he was taking Inderal 40 mg 3 times a day for 
hypertension since 1988.  Later in October 1990, his blood 
pressure was 150/100.  Records dated in March 1991 note blood 
pressure readings of 158/108, 144/94, 148/94, 152/90, 148/92, 
138/86, 136/90, 160/108, 148/102, 138/92, 140/98, and 138/90.  
A March 21, 1991 record notes a diagnosis of hypertension, 
poor control.  His Inderal was continued and he was 
prescribed Procardia.  On the April 1991 examination for 
separation from service, his blood pressure was noted to be 
150/90.  The diagnosis was hypertension, and it was reported 
that the veteran was taking Inderal and Procardia.

Outpatient treatment records from Dr. Keys show he saw the 
veteran in April 1991.  The veteran's blood pressure was 
150/90.  Dr. Keys reported that the veteran's blood pressure 
had been less than satisfactory on Inderal while he was in 
the military.  He had been normotensive on Procardia, but had 
been out of Procardia for several days.  In May 1991 the 
veteran was seen for upper respiratory symptoms; his blood 
pressure was 150/90.

In July 1991 the veteran filed a claim for service connection 
for hypertension.

Private treatment records from Dr. Keys show that the veteran 
was seen in August 1991 for dizziness, nausea, and emesis 
since the previous day.  His blood pressure was 158/98 and 
150/94.  A remarkable weight gain was noted (up to 201 from 
177 in April 1991).

On a December 1991 VA examination, the veteran stated that he 
had had hypertension for 2 years and reported that his 
cardiologist said he occasionally missed a heartbeat.  Blood 
pressure readings were 164/110, 176/108, and 180/110.  A 
chest x-ray noted that the cardiac silhouette appeared to be 
slightly enlarged, which could be due to his failure to take 
a deep breath rather than cardiac enlargement, although the 
latter could not be ruled out.  The diagnoses included 
hypertension, inadequately treated and history of tightness 
in the throat suggestive of atypical angina with X-ray and 
EKG evidence of cardiomegaly.

VA outpatient treatment records show the veteran was seen in 
October 1992 requesting an examination for Gulf War syndrome.  
His blood pressure was 150/90.  He appeared for the Gulf War 
examination in March 1993, and reported that he had noticed 
that his blood pressure had increased when he returned from 
the Persian Gulf.  Blood pressures of 200/100, 176/114, 
170/110, and 170/110 were noted.  His medication was 
adjusted.  

Outpatient treatment records from Ashe Medical Associates 
show visits for various medical problems including 
hypertension from February 1993 to September 1994.  During 
this time the veteran's blood pressure ranged as high as 200 
systolic and 102 diastolic.  It was reported that his 
hypertension medications were adjusted due to secondary 
complications related to non-service-connected disorders, 
i.e., chronic obstructive pulmonary disease and impotence.  
His last visit related to monitoring his hypertension was in 
April 1994, and it was noted that his blood pressure was 
132/80 and much improved.  He was to follow up with blood 
pressure monitoring in 6 months.  In September 1994 he was 
seen for sinusitis; his blood pressure was 160/90.

The veteran was admitted to Forsyth Memorial Hospital in 
December 1993 for somnolence, dyspnea, swelling, and 
decreased energy.  Cardiac enzymes were positive for a non-Q 
wave myocardial infarction.  His history was positive for 
hypertension, chronic obstructive pulmonary disease, and in 
inguinal hernia repair.  The impressions included history of 
hypertension.

Medical records prepared in conjunction with the veteran's 
employment at National Linen show his blood pressure was 
monitored in earlier 1994.  In January 1994 his blood 
pressure was recorded at 162/110 and it was noted that his 
blood pressure was not completely controlled.  Later in 
January his blood pressure was 154/94 and 170/94.  In April 
1994 it was 164/96 and 136/80. 

VA outpatient treatment records show the veteran was seen in 
March 1994 for complaints of fatigue, arthritic pains, and 
occasional shortness of breath.  It was reported that that he 
being treated with medications for hypertension.  His blood 
pressure was 158/100.  In September 1994, his blood pressure 
was 147/91.  The assessments included hypertension.  In 
October 1994 his blood pressure was 144/95.  The assessment 
was hypertension and questionable edema due to Procardia.  In 
November 1994 his blood pressure was 147/96.

On a May 1995 VA cardiology examination, the veteran said he 
had dyspnea on exertion since his service in the Gulf War.  
He gave a history of hypertension since 1990.  It was 
reported that that December 1993 cardiac catheterization 
showed a non-Q wave myocardial infarction.  His blood 
pressure was 140/70 and 140/85.  The diagnoses were:  
1) Hypertension; 2) History of Q-wave myocardial infarction 
with non-obstructive coronary artery disease and normal 
ventricular function by cardiac catheterization in December 
1993; 3) Joint pains; and 4) Significant dyspnea on exertion, 
which the examiner did not think was due to cardiac 
dysfunction.  The examiner added that the veteran's blood 
pressure should be controlled in the future and that it was 
possible that a lot of the veteran's symptoms were due to 
poor conditioning and lung disease secondary to tobacco use.  

In June 1995 the VA examiner, who conducted the May 1995 VA 
examination, commented that the veteran had hypertensive 
heart disease since 1987 and was apparently on single drug 
therapy prior to 1990 and now required multiple medications 
to control his blood pressure.  He stated that he had "no 
records to document how well his BP [blood pressure] was 
controlled prior to 1990." And said "there are many factors 
which could explain why [the veteran's blood pressure] is 
currently more difficult to control and I doubt that his 
military service from 1990-1991 has had a significant effect 
on his hypertension."

On an October 1995 VA orthopedic examination, it was reported 
that the veteran was obese and had a 40-plus pack-year 
history of smoking.  His blood pressure was 135/90.  An EKG 
report noted his blood pressure was 155/80.

At a Travel Board hearing held at the RO in May 1996, the 
veteran testified under oath that he had been treated for a 
heart murmur prior to service and that he was first told that 
he had hypertension while he was serving on active duty 
during the Gulf War.  He specifically denied being treated 
for hypertension prior to being called up for Desert Storm, 
stating that the medication he had been given was for an 
irregular heartbeat.  

At the May 1996 hearing, the veteran submitted 5 lay 
statements from fellow servicemen who served with him in the 
Gulf War.  They all signed identical statements that they had 
personal knowledge that the veteran's hypertension worsened 
during the Gulf War.  None was reported to be a medical 
professional.  

VA outpatient treatment records show the veteran was 
receiving ongoing treatment for various medical conditions in 
1996.   In February 1996 it was noted that his blood pressure 
was monitored at home and ranged from 140-160/85-90.  The VA 
outpatient treatment records show blood pressure readings of 
140/97 in February 1996, 146/82 in June 1996, and 114/77 in 
September 1996.  In June 1996 it was noted that he was a 
newly diagnosed patient with diabetes mellitus.  

In May 1997 the veteran was asked by the RO whether he had 
engaged in combat with the enemy.  The veteran reported that 
he had served on the front lines, hauling fuel.  The response 
from U.S. Armed Services Center for Research of Unit Records 
indicated that the veteran had not engaged in combat.

In October 1997 the veteran's claims file was referred to a 
VA staff cardiologist for an opinion regarding whether there 
had been any increase in severity in service of the pre-
existing hypertension.  The referral by the RO noted that 
further examination of the veteran was not necessary unless 
so determined by the VA doctor. 

In October 1997 the VA cardiologist noted that the veteran's 
record (including the entire evidence as previously reported) 
had been provided and reviewed by him.  He stated that the 
veteran had documented hypertension in 1987 with evidence of 
left ventricular hypertrophy and EKG changes and had been on 
medical treatment since then with various regimens.  He added 
that he had no current records to document how well the 
veteran's blood pressure was controlled and what medications 
he was taking for his hypertension.  Finally he stated that 
he had no good scientific evidence to suggest that there was 
a cause and effect relationship between service and a 
significant increase in blood pressure.  

II. Analysis

The veteran claims service connection for hypertension, which 
he asserts was aggravated by military service.  His claim 
presents the threshold question of whether he has met his 
initial burden of submitting evidence to show that his claim 
is well grounded, meaning plausible.  If he has not presented 
evidence that his claim is well grounded, there is no further 
duty on the part of the VA to assist him with his claim, and 
the claim must be denied.  38 U.S.C.A. § 5107(a); Grivois v. 
Brown, 6 Vet. App. 136 (1994).  

Initially, the Board notes the veteran's representative's 
request for another remand to comply fully with the September 
1996 Board remand.  The representative pointed out the VA 
opinion obtained pursuant to the Board remand noted that 
records were unavailable to ascertain the medication and 
control of the veteran's hypertension.  The RO has, in the 
opinion of the Board, complied with the September 1996 
remand.  The purpose of that remand was to obtain a medical 
opinion on whether the veteran's pre-existing hypertension 
increased in severity during his Gulf War service from 
October 1990 to April 1991, and the VA doctor apparently felt 
it was not necessary to have a current medical examination.  
Since the doctor noted that he had the veteran's previous 
records and the veteran's claims folder was made available to 
him, his statement on the unavailability of records must 
refer, as they appear, to current medical records showing the 
current status of the veteran's hypertension.  This is not 
relevant, at this point, to the question of aggravation of 
hypertension during service, nearly 6 years earlier.  

More importantly, the question of whether the current record 
affords sufficient data to address the question on appeal on 
merits is moot.  The veteran, as explained below, has not met 
the threshold of a well-grounded claim and there is no duty 
to assist him with developing evidence in his claim.  In 
part, previous remands have been for necessary for due 
process requirements (to afford the veteran a requested 
personal hearing before a Travel Board).  To the extent that 
further evidentiary development had been requested, this does 
not mean that he has presented a well-grounded claim.  Upon 
further review and the evolving case law of the United States 
Court of Appeals for Veterans Claims (Court), it must now be 
concluded that the claim is not well grounded.  

For the veteran's claim for service connection to be 
plausible or well grounded, it must be supported by competent 
evidence, not just allegations.  Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  

In order for a service connection claim to be well grounded, 
it must be supported by competent evidence of a current 
disability (medical evidence of a diagnosis), competent 
evidence of incurrence or aggravation of a disease or injury 
in service (medical evidence or, in some circumstances, lay 
evidence), and competent evidence showing causality between 
service and a current disability (medical evidence).  Caluza 
v. Brown, 7 Vet. App. 498 (1995); Grivois, supra; Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  The requirement of medical 
evidence linking a condition to service applies whether 
service connection is claimed on the basis of service 
incurrence or on the basis of aggravation of a pre-service 
condition.  Chelte v. Brown, 10 Vet. App. 268 (1997).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  Only such conditions as are recorded 
in examination reports are to be considered as noted.  38 
U.S.C.A. § 1111; 38 C.F.R. § 3.304.

As a preliminary matter the Board notes that the veteran's 
July 1955 to February 1959 service medical records are not 
available; nothing suggest that the veteran had hypertension 
during this period of service, and the veteran has clarified 
that he is seeking service connection for hypertension on the 
basis of his October 1990 to April 1991 service during the 
Gulf War.

The medical records show that that hypertension clearly and 
unequivocally diagnosed by 1987 and was being treated 
immediately preceding the veteran's service during the Gulf 
War.  While the veteran concedes this in several statements 
submitted by him, he did deny that hypertension had been 
diagnosed or treated during his hearing before the Board.  
The reason for doing so is unclear, inasmuch as he had 
submitted records clearly reflecting the prescription of 
medication for hypertension prior to service.  In any event, 
the majority of his argument centers around his claim that 
hypertension increased in severity during service.  Under the 
circumstances presented in this case, service connection for 
the pre-existing hypertension would be appropriate only if 
the condition was aggravated by service.

The governing law and regulation provide that preexisting 
injury or disease will be considered to have been aggravated 
by active military, naval, or air service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  Clear and unmistakable 
evidence (obvious or manifest) is required to rebut the 
presumption of aggravation where the preservice disability 
underwent an increase in severity during service.  This 
includes medical facts and principles which may be considered 
to determine whether the increase is due to the natural 
progress of the condition.  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306 (1998).

The veteran's hypertension is shown to have required 
medications beginning in at least 1987.  The outpatient 
treatment records from Dr. Keys show that even with 
monitoring of hypertension medications he had increasing 
elevated readings in 1989 and 1990 with numerous diastolic 
readings in the 100 range.  On a cardiac evaluation in 
September 1990, his blood pressures were recorded at 168/96, 
160/100, 178/100, and 200/110.  These readings are in the 
same range as those recorded during his service in Gulf War.  

The veteran's medical records were reviewed by VA 
cardiologists in June 1995 and October 1997 and it was 
concluded that there was no evidence that his active duty 
during the Gulf War had any significant effect on his 
hypertensive course.  In this case there is no medical 
evidence of an increase in the severity of the veteran's 
preexisting hypertension during his active duty from October 
1990 to April 1991.  The veteran and a number of fellow 
servicemen have asserted that the stressful conditions 
serving in the Gulf War contributed to the worsening of the 
preexisting hypertension.  As laypersons, they are not 
competent to render an opinion regarding diagnosis or 
etiology, and these statements do not serve to make his claim 
well grounded.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

After a thorough review of the record, including the evidence 
relating to the level of disability before, during and after 
service, the Board finds that the veteran has not submitted 
medical evidence demonstrating that hypertension became more 
severe during service.  Absent competent evidence to link 
current hypertension to service, the claim is not well 
grounded.  Caluza, Chelte, supra.

Since the veteran has not met his initial burden of 
presenting evidence of a well-grounded claim for service 
connection for hypertension, his claim must be denied.  38 
U.S.C.A. § 5107(a).




	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for hypertension is denied, since the 
claim therefor is not well-grounded.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals



 

